       Case 15-27838      Doc 73    Filed 12/04/18 Entered 12/04/18 12:39:01           Desc Main
                                     Document     Page 1 of 20

This order is SIGNED.


Dated: December 4, 2018

                                                                                                         slo




                            UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH


          In re:                                        Bankruptcy Number: 15-27838

          DEBORAH MICHELLE KILEY                        Chapter 7

                                                        Hon. Kevin R. Anderson


                     MEMORANDUM DECISION ON TRUSTEE’S OBJECTION TO
                   DEBTOR’S AMENDED CLAIM OF EXEMPTION (DOCKET NO. 21)


             The matter before the Court is the Objection to Debtor’s Amended Claim of Exemption

   (hereinafter the “Trustee’s Objection”) filed by the Chapter 7 Trustee assigned to the above-

   captioned bankruptcy case, Mary M. Hunt. 1 The issues are: (1) what constitutes property of the

   estate when a divorce is filed pre-petition, but a divorce decree is entered post-petition; and (2)

   what portion, if any, of a divorce award in the value of the ex-spouse’s ERISA-qualified retirement

   plan is excluded from property of the estate or is otherwise exempt? The events relevant to a

   determination of this matter illustrate the myriad factual permutations at the intersection of

   bankruptcy and divorce law and confirm that timing is everything when determining property of



   1
       Docket No. 21.
     Case 15-27838           Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                      Desc Main
                                           Document     Page 2 of 20


the estate. Both bankruptcy and divorce attorneys need to carefully consider these timing issues

when advising clients.

           Some years before filing for bankruptcy, Deborah Kiley (the “Debtor”) sued for divorce.

A day before her bankruptcy filing, the Debtor and her ex-husband stipulated in the divorce

proceeding that the Debtor would receive 100% of the value of his retirement account. Shortly

after the bankruptcy filing, the Utah divorce court memorialized the award and entered a Qualified

Domestic Relations Order naming the Debtor as an “Alternate Payee” of the retirement account. 2

The Debtor claims her interest in the retirement account is excluded from property of the estate

under 11 U.S.C. § 541(c)(2), 3 or in the alternative, that it is exempt under U.C.A. § 78B-5-

505(1)(a)(xv). 4 The Debtor also asserts that because approximately half of the award was for past-

due alimony and child support, this amount is exempt under U.C.A. § 78B-5-505(1)(a)(vi) and

(vii).

           The Court held an evidentiary hearing on the Trustee’s Objection on January 23, 2017 and

permitted the parties to submit supplemental briefs no later than February 6, 2017. Thereafter, the

Court took the matter under advisement.




2
  An “alternate payee” is a term of art defined under the Employee Retirement Income Security Act or “ERISA” at 26
U.S.C. § 414(p)(8) as “any spouse, former spouse, child or other dependent of a participant who is recognized by a
domestic relations order as having a right to receive all, or a portion of, the benefits payable under a plan with respect
to such participant.”
3
    All subsequent references to the United States Code are to Title 11 unless otherwise specified.
4
 Docket No. 47. U.C.A. § 78B-5-505(1)(a)(xv) provides: “An individual is entitled to exemption of . . . the interest
of or any money or other assets payable to an alternate payee under a qualified domestic relations order as those terms
are defined in Section 414(p), Internal Revenue Code.”
                                                            2
     Case 15-27838        Doc 73      Filed 12/04/18 Entered 12/04/18 12:39:01                     Desc Main
                                       Document     Page 3 of 20


          On June 7, 2017, the Court entered an Order Certifying State Law Questions to Utah State

Supreme Court. 5 The Utah Supreme Court issued an order granting the certification on July 5,

2017. 6 On August 14, 2018 the Utah Supreme Court entered an Opinion revoking certification and

on September 24, 2018 entered a Remittitur. 7

          The Court held a status conference on October 2, 2018. Mary Margaret Hunt appeared in

her capacity as Chapter 7 Trustee and Michael F. Thomson appeared as counsel for the Trustee.

Olivia Rossi appeared on behalf of the Debtor. At the conclusion of the status conference, the

Court took the matter under advisement.

          The Court now issues this Memorandum Decision which constitutes the Court’s findings

of fact and conclusions of law under Federal Rule of Civil Procedure 52, made applicable to this

proceeding by Fed. R. Bankr. P. 9014 and 7052. 8

I.        JURISDICTION AND VENUE

          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. The

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). Venue is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409.




5
    Docket No. 62.
6
    Docket No. 66.
7
    Docket No. 69.
8
  Any of the findings of fact herein are also deemed to be conclusions of law, and any conclusions of law herein are
also deemed to be findings of fact, and they shall be equally binding as both.
                                                         3
     Case 15-27838            Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                 Desc Main
                                            Document     Page 4 of 20


II.         FACTS 9

            A.        The Pre-Petition Divorce Proceedings

            On February 7, 2012, the Debtor, Deborah Michelle Marrott (n/k/a Kiley), filed a petition

for divorce against Jarod R. Marrott in the Third Judicial Court for Salt Lake County, State of Utah

(the “Divorce Court”). 10 The divorce proceeding was later bifurcated pending a resolution of issues

related in part to the distribution of marital property. 11 At the time of the divorce filing, Mr. Marrott

had a retirement plan through his employer (the “Retirement Plan”). 12

            Pursuant to previous orders in the divorce proceeding, Mr. Marrott was required to pay the

Debtor support payments of $7,199 per month ($4,273 in child support and $2,926 in alimony). 13

Mr. Marrott became delinquent on both alimony and child support payments. 14 The Divorce Court

issued an Order to Show Cause and set a “Mediated Settlement Conference” for August 20, 2015. 15

            On August 20, 2015, the settlement conference was held, and a divorce court commissioner

approved a stipulation between the Debtor and Mr. Marrott (the “Mediated Stipulation”). 16 The

Divorce Court minute entry states that Mr. Marrott “will pay $225,000.00 from his retirement fund




9
  The Trustee and the Debtor submitted a Pretrial Order that contained uncontroverted facts as stipulated by Counsel
for the parties. The Court entered the Pretrial Order on January 19, 2017 (Docket No. 57), and to the extent they are
not expressly stated, the Court incorporates those uncontroverted facts herein.
10
     Docket No. 57, para. 4(a).
11
     Id. at para. 4(b).
12
     Id. at para. 4(c).
13
     Debtor’s Exh. 2, p. 8, lines 2, 11.
14
  Trustee’s Exh. 2, pg. 3, line 11 (“In lieu of the agreements made herein, the Petitioner waives any and all support
arrearages up and through August 2015.”).
15
     Debtor’s Exh. 2, pp. 15-16.
16
     Docket No. 57, para. 4(d).
                                                         4
     Case 15-27838            Doc 73      Filed 12/04/18 Entered 12/04/18 12:39:01               Desc Main
                                           Document     Page 5 of 20


to [Ms. Kiley] for a full and total satisfaction of past arrears and owing’s [sic] through August 21,

2015.” 17

            B.         Post-Petition Divorce Events

            On August 21, 2015, the day following the divorce settlement conference, the Debtor filed

this Chapter 7 petition for relief. 18 On the petition date, Mr. Marrott was living, and the funds

remained in the Retirement Plan. 19 At all relevant times through the petition date, the Debtor was

the primary, survivor beneficiary of Mr. Marrott’s Retirement Plan. 20

            On September 23, 2015, approximately one month after the petition date, the Divorce Court

entered Findings of Fact and Conclusions of Law (“Findings & Conclusions”) 21 and a Decree of

Divorce (“Divorce Decree”). 22 The Findings & Conclusions, under the heading “Division of Assets

and Liabilities,” awarded the Debtor the following (the “Divorce Award”):

            401 K, Pension, Retirement Plans. The Respondent [Jarod Marrott] has acquired
            certain retirement accounts. He represents that the accounts total of $225,142. The
            Petitioner [Debtor] is awarded all of the value in any and all of the Respondent’s
            retirement accounts . . . . The Respondent shall pay for any costs associated with
            the preparation of a QDRO (no more than $500) or transfer of the retirement funds
            into Petitioner’s possession. If the plan administrator(s) will not release the total
            amount of the retirement account due to the loans, the Respondent shall pay to the
            Petitioner $200 per month until the loan amounts are paid in full. 23



17
     Docket No. 57, at para. 4(d); Debtor’s Exh. 2, p. 17.
18
     Docket No. 1.
19
     Docket No. 57, paras. 4(k), (l).
20
  Debtor’s Exh. 1. The Trustee and the Debtor stipulated on the record at the January 23, 2017 hearing that Debtor
was the principal beneficiary of the former husband’s retirement account up to and including the Petition Date and
that Debtor’s former husband was not deceased. January 23, 2017 Hearing Recording, Docket No. 59, 9:09:31 to
9:09:57 a m.
21
     Docket No. 57, para. 4(e).
22
     Id. para. 4(f).
23
     Trustee’s Exh. 1, para. 23; Trustee’s Exh. 2, para. 23.
                                                               5
     Case 15-27838          Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                 Desc Main
                                          Document     Page 6 of 20


            On October 7, 2015, the Trustee conducted the first meeting of creditors under 11 U.S.C.

§ 341 where she directed the Debtor to produce a “copy of ruling for debtor’s claim to ex-

husband’s 401k” and to amend her bankruptcy schedules to “disclose claim to ex-husband’s

401k.” 24

            On December 4, 2015, the Divorce Court entered a Qualified Domestic Relations Order

(the “QDRO”). 25 The QDRO designated the Debtor as the Alternate Payee of the Retirement Plan

and Mr. Marrott as the Participant. 26 With respect to the “Time and Manner of Payment” the QDRO

provides:

            11. The Plan shall pay, in lump sum, the amount designated in paragraph 7 of this
            QDRO, 100% of the Participant’s account, less the value of any outstanding loans,
            as of the date of segregation. The Participant shall assume any and all outstanding
            loans on the account. The Plan shall pay this amount as soon as administratively
            feasible.

            12. This QDRO does not require the Alternate Payee’s consent to the distribution,
            and the Plan may distribute the amount described in paragraph 11 of this Part IV
            without obtaining any further consent from the Alternate Payee. 27

            A week later, the Retirement Plan administrator certified that the QDRO complied with

ERISA and did not violate the Retirement Plan’s anti-alienation provisions. 28

            The Debtor’s original bankruptcy schedules did not list the pending divorce proceedings. 29

The Debtor amended Schedules B and C several times, and ultimately disclosed an interest in a



24
     Trustee’s Exh. 6.
25
     Trustee’s Exh. 3.
26
     Id. at para. 4.
27
     Id. at paras. 11-12.
28
     Trustee’s Exh. 4; 29 U.S.C. § 1056(d)(3)(G); 26 U.S.C. § 414(p).
29
  Docket No. 2; Trustee’s Exh. 5. The Debtor’s Original Schedules B and C list an interest in “Retirement: 401K” in
the amount of $1,129.00. It is unclear if this disclosure related to the ex- husband’s Retirement Plan.
                                                           6
     Case 15-27838        Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                     Desc Main
                                        Document     Page 7 of 20


“Retirement: 401K” in the amount of $225,142.00. 30 The Debtor also claimed an exemption in the

amount of $225,142.00 in the “Retirement 401K” pursuant to U.C.A. § 78B-5-505(1)(a)(xv),

which references the interest of alternate payees under a QDRO. 31

           The Debtor’s amended Schedule B also lists an interest in “Child Support arrears as of date

of filing the petition: $60,478.07” and “Alimony arrears as of the date of filing the petition:

$53,299.71.” 32 On amended Schedule C, the Debtor claimed an exemption in these amounts under

U.C.A. § 78B-5-505(1)(a)(vi) and (vii). 33 The Trustee and the Debtor stipulated on the record at

the January 23, 2017 hearing that $113,777.78 of the $225,142.00 claimed on Schedule B as the

“Retirement: 401K” is attributable to past due child support and alimony. 34 However, the Trustee

has objected to the Debtor’s exemption in alimony because U.C.A. § 78B-5-505(vii) only allows

an exemption “to the extent reasonably necessary for the support of the individual and the

individual’s dependents.” 35 The Trustee asserts she will need to conduct additional discovery as to

what amounts are reasonable under the Debtor’s circumstances.




30
     Docket No. 47.
31
     Id.
32
     Id.
33
     Id.
34
   Docket No. 60, para. 3. The minute entries from the mediated settlement conference indicate that a significant
portion of the award in the Retirement Plan related to past due family Support Payments. The issue was discussed at
the Bankruptcy Court’s January 23, 2017 hearing, and the parties stipulated on the record that of the $225,142 listed
in the Divorce Decree, $113,777.78 was for delinquent alimony and child support.
35
     Docket No. 51.
                                                         7
     Case 15-27838           Doc 73      Filed 12/04/18 Entered 12/04/18 12:39:01            Desc Main
                                          Document     Page 8 of 20


III.       ANALYSIS

           A.       Summary of the Issues

           In the broadest terms, the issue is what, if any, portion of the Divorce Award is property of

the bankruptcy estate that must be turned over to the Trustee for distribution to creditors. The

answer to this question involves the following discrete issues;

                    1.       On the petition date, or within 180 days thereafter, did the Debtor have an

           interest in the Retirement Plan that constituted property of the estate under § 541?

                    2.       If the Debtor had an interest in the Retirement Plan on the petition date, did

           its anti-alienation provisions exclude all or a part of that interest from property of the estate

           under § 541(c)(2)?

                    3.        If the Debtor had an interest in the Retirement Plan on the petition date, is

           that interest exempt pursuant to the resulting, post-petition QDRO under U.C.A. § 78B-5-

           505(1)(a)(xv)?

                    4.       Is the Debtor’s interest in the Divorce Award for pre-petition alimony and

           child support exempt under U.C.A. § 78B-5-505(1)(a)(vi) and (vii)?

           B.       Property of the Estate

           Property of the estate includes “all legal or equitable interests of the debtor in property as

of the commencement of the case.” 36 A debtor’s property interests “are created and defined by

state law.” 37 What constitutes property of the estate under § 541 is broad, consistent with the

“congressional goal of encouraging reorganizations and Congress’ choice of methods to protect


36
     § 541(a)(1).
37
     Butner v. United States, 440 U.S. 48, 55 (1979).
                                                        8
     Case 15-27838          Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                 Desc Main
                                          Document     Page 9 of 20


secured creditors.” 38 Accordingly, “[e]ven a contingent, reversionary interest is included in a

debtor’s estate under § 541.” 39

           Determining what is property of the bankruptcy estate in this case is complicated due to

the following timeline: (1) more than three years before her bankruptcy filing, the Debtor sued for

divorce; (2) the day before her bankruptcy filing, the parties agreed on the record, after a mediated

divorce settlement conference, that the Debtor was entitled to 100% of the value of her ex-

husband’s Retirement Plan in the estimated amount of $225,000, with $113,777.78 of this amount

constituting past-due alimony and child support; (4) a month after the bankruptcy filing, the

Divorce Court entered the Divorce Decree memorializing the Divorce Award; (5) three months

after the bankruptcy filing, the Divorce Court entered a QDRO naming the Debtor as payee; and

(6) to date, the funds remain in the Retirement Plan. 40

           For the following reasons, the Court finds under Utah law, ERISA, 41 and the Bankruptcy

Code that the Debtor held the following interests in the Retirement Plan as of the petition date: (1)

an interest in the Retirement Plan as a primary survivor beneficiary with rights of survivorship

upon the death of her ex-husband; (2) an interest in the Support Payments as a pre-petition property

interest; and (3) an equitable interest in the Retirement Plan as marital property that became choate

upon the entry of the Divorce Decree. Further, within 180 days of her bankruptcy filing, the Debtor




38
     United States v. Whiting Pools, Inc., 462 U.S. 198, 204-05 (1983).
39
     Redmond v. Lentz & Clark, P.A. (In re Wagers), 355 B.R. 268, 276 (B.A.P. 10th Cir. 2006).
40
  As of March 21, 2016, the funds were held by the plan administrator in a separate account in the Debtor’s name as
the Alternate Payee. Trustee’s Exh. 18. See also 26 U.S.C. § 414(p)(7)(A) which requires the plan administrator to
segregate the alternate payee’s share of plan funds into a separate account pending a distribution under the QDRO.
41
     29 U.S.C. §§ 1001-1461.
                                                            9
     Case 15-27838          Doc 73      Filed 12/04/18 Entered 12/04/18 12:39:01                     Desc Main
                                         Document     Page 10 of 20


acquired, or became entitled to acquire, a property settlement pursuant to a final divorce decree.

Thus, under § 541(a)(5)(B), that property settlement became property of the estate.

           C.       Is the Debtor’s Interest in the Retirement Plan as a Survivor Beneficiary
                    Property of the Estate?

                    1.      On the Petition Date, the Debtor held a Beneficial Interest in the Retirement
                            Plan as a Survivor Beneficiary.

           The Trustee has not challenged the Debtor’s assertion that the Retirement Plan is ERISA

qualified. The Court has reviewed the evidence, including the QDRO Determination Checklist

wherein the Retirement Plan administrator certified the Debtor’s QDRO as a qualified domestic

relations order as defined by 29 U.S.C. § 1056(d)(3) and 26 U.S.C. § 414(p). 42 Based on this

evidence, the Court finds that the Retirement Plan and the QDRO are ERISA qualified. It is also

undisputed that through the petition date, the Debtor was the principal, survivor beneficiary of her

ex-husband’s Retirement Plan. 43 Therefore the Court finds that on the petition date, the Debtor

held an interest in the Retirement Plan as a survivor beneficiary.

                    2.      The Debtor’s Beneficial Interest in the Retirement Plan as a Survivor
                            Beneficiary is Excluded from the Estate Pursuant to § 541(c)(2).

           The Debtor argues that the Retirement Plan is not property of the estate because of its

transfer restrictions. Section 541(c)(2) provides that a “restriction on the transfer of a beneficial

interest of the debtor in a trust that is enforceable under applicable nonbankruptcy law is

enforceable in a case under this title.” In this case, the “applicable nonbankruptcy law” is ERISA, 44



42
     Trustee’s Exh. 4.
43
     January 23, 2017 Hearing Recording, Docket No. 59, 9:09:31 to 9:09:57 a m.
44
  Patterson v. Shumate, 504 U.S. 753, 758 (1992); In re West, 507 B.R. 252, 255-56 (Bankr. N.D. Ill. 2014) (citing
Butner v. United States, 440 U.S. 48, 55 (1979)). See also Peters v. Wise (In re Wise), 346 F.3d 1239, 1242 (10th Cir.
                                                         10
     Case 15-27838           Doc 73      Filed 12/04/18 Entered 12/04/18 12:39:01                      Desc Main
                                          Document     Page 11 of 20


and the Supreme Court has held that by definition 45 an ERISA-qualified plan contains the requisite

restriction on transfer to exclude it from property of the bankruptcy estate. 46

           As a result, the Court finds that as of the petition date, the Debtor’s interest in the

Retirement Plan as a survivor beneficiary was subject to ERISA’s anti-alienation provisions that

exclude it from property of the estate under § 541(c)(2).

           D.       On the Petition Date, Did the Debtor Also Hold an Equitable Interest in the
                    Retirement Plan as Marital Property?

           However, this is not the end of the analysis, because the Debtor also held an interest in the

Retirement Plan as marital property. Property interests in bankruptcy “are created and defined by

state law.” 47 The Utah divorce statute does not define marital property, 48 but its delineations are

established by Utah case law. These decisions hold that “regardless of whose name property is

titled in, if the property was acquired during the marriage by the joint efforts of the parties, the




2003) (once property rights are determined by a state divorce court, federal law applies to establish the extent to which
such property interest is property of the bankruptcy estate).
45
  29 U.S.C. § 1056(d)(1): “Each pension plan shall provide that benefits provided under the plan may not be assigned
or alienated.”
46
   Patterson v. Shumate, 504 U.S. 753, 749 (1992) (holding that the anti-alienation provisions of a retirement plan
exclude it from property of the estate under § 541(c)(2)); see also Kennedy v. Plan Adm’r for DuPont Savs. & Inv.
Plan, 555 U.S. 285 (2009) (A plan participant’s interest in an ERISA-qualified plan is not affected by a divorce decree,
and a third person can only assert an interest in such plan as a survivor beneficiary upon the death of the plan
participant, or as an alternate payee under a QDRO); Nelson v. Ramette (In re Nelson), 322 F.3d 541 (8th Cir. 2003)
(debtor’s pre-petition QDRO interest in ERISA-qualified plan, with funds not disbursed as of petition date, was
excluded from bankruptcy estate under § 541(c)(2)).
47
     Butner v. United States, 440 U.S. 48, 55 (1979).
48
  West v. Christensen, 576 B.R. 223, 232 (D. Utah 2017) (citing to U.C.A. § 30-3-5(1) and holding that “[t]he nature
of property interests owned by spouses is not defined in Utah divorce statutes, although Utah divorce statutes do
establish the court’s authority to make an equitable division of any property interests owned by the parties to a
divorce.”).
                                                          11
     Case 15-27838         Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                      Desc Main
                                         Document     Page 12 of 20


property is presumed to be owned by both of them from the time of its acquisition.” 49 When

dividing marital property, the divorce court starts with the presumption that each spouse holds a

one-half interest therein. 50 The court then considers the parties’ circumstances and proceeds to

“effect an equitable distribution in light of those circumstances.” 51 Marital property includes

retirement benefits that accrue to one spouse during a marriage. 52

           Turning to the facts, the Retirement Plan Enrollment Form and the Divorce Court’s

Findings & Conclusions establish that Mr. Marrott enrolled in the Retirement Plan while the parties

were married. 53 Thus, under Utah law the Retirement Plan was marital property. Further, upon

filing for divorce, the Debtor was presumed to have a one-half, equitable interest in the Retirement

Plan even though she was not a named participant. Therefore, the Court finds that on the petition

date, the Debtor’s presumed, one-half equitable interest in the value of the Retirement Plan was

property of the bankruptcy estate, but subject to a final allocation by the Divorce Court. 54


49
  West, 576 B.R. at 232; see also Preston v. Preston, 646 P.2d 705, 706 (Utah 1982); Georgedes v. Georgedes, 627
P.2d 44 (Utah 1981); Jesperson v. Jesperson, 610 P.2d 326 (Utah 1980); Humphreys v. Humphreys, 520 P.2d 193
(Utah 1974).
50
  Burt v. Burt, 799 P.2d 1166, 1172 (Utah Ct. App. 1990) (“Each party is presumed to be entitled to all of his or her
separate property and fifty percent of the marital property.”); accord West, 576 B.R. at 233.
51
     Id.
52
   Woodward v. Woodward, 656 P.2d 431, 432-33 (Utah 1982) (in divorce settlement, wife entitled to equitable
distribution of husband’s retirement plan).
53
  The Retirement Plan Enrollment Form is signed June 28, 2005 by Mr. Marrott and the State Court’s Supplemental
Findings of Fact indicate that the parties “are the natural parents of two (2) minor children born as issue of their
marriage” in 1999 and 2001. Trustee’s Exh. 1, ¶1.
54
  While Utah does not have a case directly on point, other jurisdictions examining the issue of a spouse’s interest in
marital property upon filing for divorce support this Court’s conclusion. See e.g., Gertz v. Warner (In re Warner), 570
B.R. 582 (Bankr. N.D. Ohio 2017) (“[U]pon a spouse filing for divorce, and until a formal distribution of the parties’
property is made, the interest of the spouse acquires in the other’s separately titled property is strictly contingent,
therefore subject to later divestment if the state court with jurisdiction over the parties’ property does not enter an
order awarding the property to a non-title holding spouse.”); see also Ford v. Skorich (In re Skorich), 482 F.3d 21 (1st
Cir. 2007) (debtor’s equitable interest in marital property vanished once divorce court, after relief from stay, awarded
non-bankrupt spouse a 100% interest in the asset at issue).
                                                          12
     Case 15-27838           Doc 73    Filed 12/04/18 Entered 12/04/18 12:39:01                       Desc Main
                                        Document     Page 13 of 20


           E.         Did the Divorce Award Include a Property Settlement?

           The next issue is whether the Divorce Award was for support or as a property settlement.

If a property settlement, the Divorce Award would be property of the estate under § 541(a)(5)(B)

because it was acquired within 180 days of the petition date. 55 The Trustee argues that pursuant to

the language of the pre-petition settlement conference, the Divorce Court’s post-petition orders

and findings, and the QDRO that the Debtor’s Divorce Award of the value of the Retirement Plan

was a property settlement. 56 Under the heading of “Division of Assets & Liabilities,” and the

subheading of “401k , Pension Retirement Plans,” the Divorce Court awarded the Debtor “all of

the value in any and all” of the ex-husband’s retirement accounts. The Divorce Court went on to

find that the value of the Retirement Plan was $225,142. However, the parties stipulated that the

Divorce Award included $113,777.78 in Support Payments. 57 Thus, the headings and language of

the Divorce Decree indicates that, other than the Support Payments, the Divorce Award was

intended as a property settlement.

           Furthermore, the Divorce Decree provided that Mr. Marrott could pay the costs for “the

preparation of a QDRO (no more than $500) or transfer of the retirement funds into Petitioner’s

possession.” 58 Shortly after entry of the Divorce Decree, the Debtor’s divorce attorney submitted



55
   Peters v. Wise (In re Wise), 346 F.3d 1239, 1241 (10th Cir. 2003) (discussing that a divorce property settlement
created within 180-days of a bankruptcy filing is an exception to the general rule that property acquired post-petition
is not included in the bankruptcy estate).
56
  The Court notes that the prepetition oral stipulation at the settlement conference was only advisory and not binding
on the Divorce Court. See Colman v. Colman, 743 P.2d 782 (Utah Ct. App. 1987) (Holding that a stipulation as to
property rights in a divorce action are advisory and not necessarily binding on the trial court); see also Jackson v.
Jackson, 617 P.2d 338 (Utah 1980); Klein v. Klein, 544 P.2d 472 (Utah 1975); Johnson v. Johnson, 439 P.2d 843
(Utah 1968).
57
     Docket No. 60.
58
     Trustee’s Exh. 1, para. 23.
                                                         13
  Case 15-27838           Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                      Desc Main
                                        Document     Page 14 of 20


a QDRO, and on December 5, 2015 the Divorce Court entered the QDRO with the following

language: “The [Retirement] Plan shall pay, in lump sum, the amount designated in paragraph 7

of this QDRO, 100% of the Participant's account, less the value of any outstanding loans, as of the

date of segregation.” 59 The phrase “lump sum” indicates that the Debtor elected to receive the

value of the Retirement Plan in a single, cash payment. The QDRO also provides: (1) “The plan

shall pay this amount as soon as administratively feasible”; (2) “This QDRO does not require the

Alternate Payee’s consent to the distribution, and the Plan may distribute the amount described . .

. [herein] without obtaining any further consent from the Alternate Payee”; and (3) “The Alternate

Payee assumes sole responsibility for the tax consequences of the distribution under this QDRO.”

All of these provisions suggest that the intent was to make a lump sum, cash distribution to the

Debtor equal to the value of the Retirement Plan.

         There is nothing in the divorce documents or the QDRO to suggest that any portion of the

Retirement Plan was to be rolled over into an ERISA plan in the Debtor’s name. Further, there is

no evidence that the Debtor intended to roll the funds in the Retirement Plan into an ERISA plan

in her name.

         As a result, the Court finds that other than the Support Payments of $113,777.78, the

balance of the Divorce Award was a property settlement (the “Property Settlement”). Further,

because the Debtor acquired, or became entitled to acquire, the Property Settlement within 180

days of her bankruptcy filing, it became property of the bankruptcy estate under § 541(a)(5)(B).


59
   Trustee’s Exh. 3 (emphasis added). The Court notes that the QDRO does not state the amount of $225,142, as is
designated in the Divorce Decree. Rather, the QDRO lists the Debtor’s portion as “100% of the Participant’s account,
less the value of any outstanding loans, as of the date of segregation.” Trustee’s Exh. 18 suggests that the amount in
the Retirement Plan at the time of the QDRO was $194,164.62. It may require a subsequent evidentiary hearing to
determine the precise amount in the Retirement Plan and the amount that should be considered property of the estate.
                                                         14
     Case 15-27838         Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                      Desc Main
                                         Document     Page 15 of 20


           F.       Is the Debtor’s Interest in the Retirement Plan Through the Post-Petition
                    QDRO Exempt Under U.C.A. § 78B-5-505(1)(a)(xv)?

           Having found that the Property Settlement is property of the estate, the Court next considers

the Debtor’s claimed exemption therein under U.C.A. § 78B-5-505(1)(a)(xv). 60 This section

exempts “the interest of or any money or other assets payable to an Alternate Payee under a

qualified domestic relations order as those terms are defined in Section 414(p), Internal Revenue

Code.” 61 The parties make statutory interpretation arguments as to whether this language applies

to the funds in the hand of the payor or the payee. However, the Court need not rule on these

arguments.

           Section 522(b)(3)(A) allows exemptions under state law “applicable on the date of the

filing of the petition.” 62 The parties agree that on the petition date, the Debtor was not an “Alternate

Payee under a QDRO.” 63 It was only after the bankruptcy filing that the Divorce Court entered the

QDRO defining the Debtor as Alternate Payee. 64 Therefore, because the Debtor was not an




60
  The Court notes that the Trustee’s Reply to the Debtor’s Response to Trustee’s Objection to Claimed Exemption
(Docket No. 24) indicates that the Trustee “reserves all rights” with respect to whether the former husband’s retirement
plan is one that qualifies under I.R.C. § 414(p). Docket No. 24, Trustee’s Reply. The Trustee’s Reply indicates that
the “Trustee has never been provided documentation as to the Debtor’s former spouse’s retirement plan and the
Debtors does not discuss this in her papers.” The Court is unclear what the Trustee’s “reservation of rights” on this
point is meant to accomplish. The Trustee objected to the Debtor’s exemption under U.C.A. § 78B-5-505(1)(a)(xv)
and now has the burden to establish that the exemption is not properly claimed. For this reason, the Court declines to
accept the Trustee’s reservation of rights on whether the Retirement Plan is a plan as defined under I.R.C. § 414(p),
and instead will consider the Trustee’s primary argument – whether the exemption applies to assets in the hands of
the payee or the payor.
61
     U.C.A. § 78B-5-505(1)(a)(xv).
62
  In re Parks, 255 B.R. 768, 772 n.3 (Bankr. D. Utah 2000) (citing Marcus v. Zeman (In re Marcus), 1 F.3d 1050
(10th Cir. 1993)); see also Williamson v. Hall (In re Hall), 441 B.R. 680, 685 (10th Cir. BAP 2009); Robinson v.
Brown (In re Robinson), 295 B.R. 147, 153 (B.A.P. 10th Cir. 2003).
63
     U.C.A. § 78B-5-505(1)(a)(xv).
64
     Trustee’s Exh. 3.
                                                          15
     Case 15-27838           Doc 73   Filed 12/04/18 Entered 12/04/18 12:39:01          Desc Main
                                       Document     Page 16 of 20


alternate payee on the petition date, the Court finds that she did not qualify for an exemption under

U.C.A. § 78B-5-505(1)(a)(xv).

           G.         Can the Debtor Exempt that Portion of the Divorce Award Consisting of
                      Past-Due Alimony and Child Support?

           The Debtor’s amended Schedule B states that on the petition date, the Debtor was owed

$60,478.07 for child support arrears and $53,299.71 for alimony arrears for a total domestic

support claim of $113,777.78. 65 The Debtor’s amended Schedule C then claims these amounts as

exempt under U.C.A. 78B-5-505(1)(a)(vi) and (vii). 66

           The Trustee objected to these exemptions, saying she had not verified the amounts

allocated to alimony and child support and because the exemption for alimony is limited “to the

extent reasonably necessary for the support of the individual and the individual’s dependents.” 67

However, the Trustee has since stipulated to these amounts as past-due alimony and child

support. 68 Nonetheless, the Trustee asserts she needs to do additional discovery to determine what

amount of alimony qualified as reasonably necessary for the Debtor’s support. The Court agrees

that such discovery is appropriate before ruling on the Debtor’s claimed exemption for $53,299.71

in pre-petition alimony.

           However, with the stipulation as to the pre-petition child support, the Court finds that the

Debtor has an allowed exemption of $60,478.07 in the Retirement Plan proceeds as child support

under U.C.A. 78B-5-505(1)(a)(vi).



65
     Docket No. 47.
66
     Id.
67
     Docket No. 51.
68
     Docket No. 60 at ¶ 3.
                                                   16
     Case 15-27838          Doc 73      Filed 12/04/18 Entered 12/04/18 12:39:01                        Desc Main
                                         Document     Page 17 of 20


           H.       Effect of the Automatic Stay on the Post-Petition Divorce Court Orders

           Normally, the bankruptcy filing would stay a divorce court’s post-petition division of

marital property, and the Chapter 7 trustee would make a business decision whether to intervene

in the divorce proceedings to assert the estate’s interest in marital property. 69 However, in this case,

the pending divorce proceeding was not disclosed in time for the Trustee to take such action.

           Further, the Trustee has not challenged the validity of the Divorce Court’s post-petition

orders under § 362(b)(2)(A)(iv). 70 The Court understands the Trustee’s position to be that she does

not object to the Divorce Court’s post-petition award of the Property Settlement and Support

Payments to the Debtor. 71 For purposes of this opinion, the Court will therefore deem the Divorce

Court’s post-petition orders to be valid, binding, and controlling as to the disposition of the

Trustee’s motion.

           If a party later seeks to lift or annul the automatic stay with respect to the Divorce Court’s

post-petition orders, this Court will consider such arguments at that time. The Court notes that the

delay in bringing such a motion (the Divorce Decree has been entered for over 3 years); the

potential for serious confusion if the Divorce Decree is voided; and the interests of judicial




69
  See e.g., In re Zachmann, 2013 Bankr. LEXIS 1176 (Bankr. N.D. Ill. 2013) (Chapter 7 trustee intervened in pending
divorce proceeding and participated in thirteen-day trial to determine estate’s interest in marital property).
70
   This section provides that the filing of a bankruptcy petition does not operate as a stay as to the continuation of a
civil proceeding “for the dissolution of a marriage, except to the extent such seeks to determine the division of property
that is property of estate.” See also Ellis v. Consol. Diesel Elec. Corp., 894 F.2d 371 (10th Cir. 1990); Meeks v. Nalley
(In re Nalley), 507 B.R. 411 (Bankr. S.D. Ga. 2014) (consent divorce decree that awarded property to debtor’s former
spouse was void); In re Kallabat, 482 B.R. 563 (Bankr. E.D. Mich. 2012) (automatic stay voided divorce court findings
that determined debtor’s property interests); Hopkins v. Idaho State Univ. Credit Union (In re Herter), 456 B.R. 455
(Bankr. D. Idaho 2011) (post-petition divorce decree was void to the extent it determined debtor’s property interests).
71
     October 2, 2018 Hearing Recording, Docket No. 72, at 11:09:39 a.m. to 11:10:15 a.m.
                                                           17
     Case 15-27838        Doc 73       Filed 12/04/18 Entered 12/04/18 12:39:01                      Desc Main
                                        Document     Page 18 of 20


economy would weigh heavily in favor of annulling the stay so that the Divorce Decree remained

valid and binding. 72

IV.      CONCLUSION

         For the reasons set forth above, the Court finds that the Debtor held the following interests

in the Retirement Plan as of the petition date: (1) the status of a primary survivor beneficiary under

the Retirement Plan; (2) a one-half, equitable interest in the Retirement Plan as marital property,

but subject to a final allocation by the Divorce Court; and (3) an interest in the Retirement Plan for

past-due alimony and child support in the amount of $113,777.78.

         As to the Debtor’s interest in the Retirement Plan as primary survivor beneficiary, the Court

finds that interest is excluded from property of the estate under § 541(c)(2) and Patterson v.

Shumate. 73

         As to the Debtor’s interest in the Retirement Plan as marital property, the Divorce Court

made a final allocation of marital property by awarding the Debtor the value of the Retirement

Plan, with $113,777.78 of that amount being for past-due alimony and child support. While that

was done post-petition, the Trustee has not objected to the terms of the Divorce Decree, and the

Court finds that it thus fixed the Debtor’s interest in marital property. Alternatively, the Debtor

became entitled to the Property Settlement (the difference between the value of the Retirement

Plan less the Support Payments) within 180 days of the petition date. Thus, the Property Settlement

amount also became property of the estate under § 541(a)(5)(B).


72
   See In re Eastlick, 349 B.R. 216, 228 (Bankr. D. Idaho 2004) (Determining that the automatic stay should be
annulled to permit post-petition divorce decree to stand and render movant’s stay violations motion moot.)
73
   Patterson v. Shumate, 504 U.S. 753 (1992) (holding that the anti-alienation provisions of a retirement plan exclude
it from property of the estate under § 541(c)(2)).
                                                         18
     Case 15-27838          Doc 73        Filed 12/04/18 Entered 12/04/18 12:39:01     Desc Main
                                           Document     Page 19 of 20


           As to the QDRO, the Court sustains the Trustee’s objection to the Debtor’s claimed

exemption under U.C.A. § 78B-5-505(1)(a)(xv) because on the petition date, the Debtor was not

an “alternate payee” of a QDRO.

           As to the Debtor’s interest in the Support Payments, the Court allows the Debtor’s claimed

exemption for child support in the amount of $60,478.07. As to the exemption of $53,299.71 for

alimony, the Debtor must establish what portion of this amount is reasonably necessary for her

support and support of any dependents. 74 Thus, a final ruling on the Trustee’s objection to the

exemption in alimony is a matter for another day.

           Accordingly, the Court directs that of the funds presently held in the Retirement Plan, the

sum of $60,478.07 shall be released and delivered to the Debtor in full satisfaction of her child

support exemption. The sum of $53,299.71, representing the Debtor’s alimony award, shall

likewise be released and delivered to the Trustee to hold in trust pending further order of the Court.

The balance of funds in the Retirement Plan shall be released and delivered to the Trustee for

distribution to creditors. The Trustee may seek such additional orders from the Court as is

necessary to accomplish the release of the funds. The Court will enter a separate order consistent

with this Memorandum Decision.




74
     See U.C.A. § 78B-5-505(1)(a)(vii).
                                                      19
 Case 15-27838      Doc 73   Filed 12/04/18 Entered 12/04/18 12:39:01     Desc Main
                              Document     Page 20 of 20




                                   ____ooo0ooo_____

                     DESIGNATION OF PARTIES TO BE SERVED


Service of the foregoing MEMORANDUM DECISION will be provided to the parties and in
the manner designated below:

By Electronic Service:

   •    Megan K Baker baker.megan@dorsey.com, long.candy@dorsey.com
   •    Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
   •    Mary M. Hunt tr hunttrustee@dorsey.com, hunt.peggy@dorsey.com;UT18@ecfcbis.com
   •    Michael F. Thomson thomson.michael@dorsey.com,
        montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
   •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
   •    Matthew Wadsworth wadsworth@arnoldwadsworth.com


By U.S. Mail:

None.




                                          20
